Title: Albert Gallatin’s Statement on the Bank of the United States, [after 26 November 1801]
From: Gallatin, Albert
To: 


[after 26 Nov. 1801]


Bills discd. & bills of exchange


13,640,582


Due by Banks
#

804,690


 "   "   Govt.   temporary
2,940,000
}
6,030,756


funded debt
3,090,756


Specie
#

 5,246,863





25,722,891


Bank notes in circulation


5,081,713


Deposited vizt.





by Government
4,111,218
}
9,156.690


Banks
374,193


dividends unpd.
304,051


Individuals
4,367,228



#

14,238,403



Capital

10,000,000





24,238,403



Amsterdam loans

   746,000





24,984,403



next dividend

   400,000





25,384,403



Contingt. fund

  338,488





25,722,891




# Specie
5,246,863


Bank
 804,690


On hand
6,051,553


Due
14,238,403


Proportion 1 to 2⅓ – ½



 